    EXHIBIT A




Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 1 of 9
                                                                                                      Electronically Filed - Christian - September 19, 2019 - 03:43 PM
                                                                              19CT-CC00204

             IN THE CIRCUIT COURT OF CHRISTIAN COUNTY, MISSOURI

JOHN HYATT,                                    )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Case No.:
                                               )
OZARK CHEVROLET, LLC d/b/a                     )
OZARK CHEVROLET,                               )       JURY TRIAL DEMANDED
Serve Registered Agent:                        )
       Loren Holub                             )
       1020 N. 18th St.                        )
       Ozark, Missouri 65714                   )
                                               )
                       Defendant.              )

                                    PETITION FOR DAMAGES

       COMES NOW Plaintiff, John Hyatt, by and through his attorneys of record, Hall Ansley,

P.C., and for his cause of action against Ozark Chevrolet, LLC d/b/a Ozark Chevrolet, states,

alleges and avers to the Court as follows:

                                             PLAINTIFF

       1.      Plaintiff John Hyatt (hereinafter “Plaintiff”) is a person of lawful age residing in

Sparta, Missouri.

                                          DEFENDANT

       2.      That at all times herein mentioned, defendant Ozark Chevrolet, LLC d/b/a Ozark

Chevrolet (“Ozark Chevy”), was and now is a Missouri limited liability company, duly organized

and existing under the laws of the State of Missouri. Defendant Ozark Chevy can be served through

its registered agent at the address provided in the caption.

       3.      At all times relevant herein, Ozark Chevy was engaged in operating car dealership

in Ozark, Christian County, Missouri, and upon information and belief, was, at all times mentioned

herein, acting by and through its duly authorized agents and servants and employees.

                                                   1

            Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 2 of 9
                                                                                                        Electronically Filed - Christian - September 19, 2019 - 03:43 PM
                                 VENUE AND JURISDICTION

        4.      Venue and jurisdiction are proper in this Court in that plaintiff’s complaint alleges

violation of the Family and Medical Leave Act (“FMLA”), 29 U.S.C.A. § 2601, et. seq., and all

acts and occurrences complained of herein incurred within Christian County, Missouri. 29 U.S.C.

§ 2617(a)(2).

                                  FACTUAL ALLEGATIONS

        5.      Plaintiff began working for Ozark Chevy on or about May 1, 2018.

        6.      Plaintiff worked for Ozark Chevy as a full-time sales associate at the company’s

dealership in Ozark. Plaintiff’s job required Plaintiff to walk around the lot with customers and

show vehicles in hopes that customers would purchase the same.

        7.      Plaintiff was a full-time employee of Ozark Chevy from the date of his hiring until

his termination on or about August 10, 2019.

        8.      Plaintiff had worked more than 1250 hours in the twelve (12) months preceding his

need for medical leave and termination.

        9.      Ozark Chevy employs more than fifty (50) employees within a seventy-five (75)

mile radius of its Ozark, Missouri dealership.

        10.     On or about August 3, 2019, Plaintiff left work early due to severe pain in his left

knee.

        11.     On or about August 4, 2019, Plaintiff texted managers (Taylor Grubaugh, Jeremy

Anderson and Bryan Shelton) to inform them that he would not be in on August 5, 2019 due to the

condition of his knee.

        12.     Plaintiff felt a pop in his knee on or about August 6, 2019. Plaintiff’s knee was no

longer weight bearing after the pop. Plaintiff informed Ozark Chevy of the incident.



                                                  2

             Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 3 of 9
                                                                                                       Electronically Filed - Christian - September 19, 2019 - 03:43 PM
       13.     Plaintiff saw a medical provider related to his knee on or about August 7, 2019. An

x-ray of Plaintiff’s knee was performed and Plaintiff’s primary care provider (Steve Barnes, FNP)

believed there was a structural defect (a torn meniscus) and that an MRI needed to be performed.

Plaintiff’s medical insurance would not pay for the MRI unless six (6) to eight (8) weeks of

physical therapy had first been attempted.

       14.     Plaintiff ambulation was limited and required crutches at the time he first saw his

physician.

       15.     Plaintiff’s physician provided a doctor’s note indicating that Plaintiff could not

return to work until August 12, 2019. Plaintiff informed Ozark Chevy that FNP Barnes’ believed

Plaintiff had suffered a torn meniscus.

       16.     Plaintiff was prescribed a course of physical therapy by FNP Barnes.

       17.     On or about August 10, 2019, Plaintiff received a text messages from his manager

at Ozark Chevy asking when he planned to return to work. Plaintiff responded that he still could

not get around without crutches and that he could not put weight on his knee.

       18.     On or about August 12, 2019, Plaintiff informed his manager at Ozark Chevy that

his physical therapy was scheduled to start on August 19, 2019. Ozark Chevy’s manager then

asked for a doctor’s note regarding Plaintiff’s condition and restrictions. Plaintiff informed Ozark

Chevy that he was trying to get a note from his medical provider.

       19.     On or about August 13, 2019, Plaintiff informed Ozark Chevy that he was able to

reach his provider’s office and that a note would be sent the following day.

       20.     On or about August 14, 2019, Plaintiff’s manager contacted Plaintiff to inform him

that the note had not been received by the company. Later that same day Plaintiff’s medical

provider faxed a note to Ozark Chevy informing in the company of his condition and restrictions.



                                                 3

          Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 4 of 9
                                                                                                         Electronically Filed - Christian - September 19, 2019 - 03:43 PM
       21.     Plaintiff’s physical therapy started on or about August 19, 2019. Plaintiff attended

physical therapy two (2) times per week after the therapy began.

       22.     On or about August 19, 2019, Plaintiff received a call from his manager asking him

if the company could box up the items and allow someone else to utilize his desk. Plaintiff

informed his manager that using the desk was fine. Plaintiff also attempted to provide his manager

an update on his condition, but the manager did not seem interested in receiving the update.

       23.     On or about August 26, 2019, Plaintiff received a two (2) day priority letter

informing him that his employment had ended as of August 10, 2019. The letter states that Plaintiff

had exhausted all his paid time off (five vacation days and five sick days). The letter also indicates

that Ozark Chevy realized Plaintiff was having knee problems.

       24.     Ozark Chevy did not provide Plaintiff with an eligibility notice or designation

notice related to his eligibility for FMLA leave or whether his condition could be designated for

FMLA leave.

                                    FMLA INTERFERENCE

      25.      Ozark Chevy was a covered employer under the FMLA as the company was

engaged in an industry affecting commerce, and it employed more than fifty employees for each

working day during each of the twenty or more calendar workweeks in the current or preceding

calendar year. 29 U.S.C. § 2611(4).

       26.     Plaintiff was an eligible employee for leave under the FMLA in that Plaintiff

suffered a serious health condition and had been employed by Ozark Chevy for at least twelve

months and had performed at least 1,250 hours of service during the previous twelve-month period.

Id. at § 2611(2).




                                                  4

            Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 5 of 9
                                                                                                     Electronically Filed - Christian - September 19, 2019 - 03:43 PM
       27.     Pursuant to 29 U.S.C. § 2612 an eligible employee is entitled to twelve (12)

workweeks of leave during any twelve-month period because of a serious health condition that

makes the employee unable to perform the functions of the position of such employee.

       28.     Pursuant to 29 U.S.C. §2615 it is “unlawful for any employer to interfere with,

retain, or deny the exercise of or the attempt to exercise any right provided by this subchapter.”

       29.     Defendant never provided Plaintiff with notice of his eligibility for FMLA or a

notice of rights or responsibilities after learning of Plaintiff’s serious health condition.

Defendant’s actions in failing to provide required notices interfered with Plaintiff’s ability to

receive FMLA leave and enforce his FMLA rights. 29 CFR §825.300.

       30.     Plaintiff was denied an opportunity to take leave consistent with the FMLA in that

his leave was not properly designated as FMLA protected. Defendant interfered with Plaintiff’s

FMLA rights in using dates that should have been FMLA protected as a basis for Plaintiff’s

termination.

       31.     Defendant’s conduct rises to a willful violation of the FMLA.

       32.     Defendant interfered, restrained, and denied Plaintiff his rights pursuant to the

FMLA. More specifically, defendant interfered with Plaintiff’s right to utilize FMLA qualified

leave and terminated him as a result of his need for said leave.

       33.     As a direct and proximate result of the actions of Defendant, as described above,

Plaintiff has suffered and/or is entitled to the following:

               (a)     Lost wages, salary and benefits or other compensation;

               (b)     Interest at the prevailing rate on any wages, salary, employment benefits

                       and/or other compensation denied or lost by Plaintiff as a reason due to

                       Defendant’s violation of the FMLA; and



                                                   5

          Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 6 of 9
                                                                                                        Electronically Filed - Christian - September 19, 2019 - 03:43 PM
                (c)     Liquidated damages equal to the sum of:

                             (i) The amount of lost wages, salary, employment

                                benefits or other compensation; and

                             (ii) Interest awarded on said monetary damages.

        34.     Pursuant to 29 U.S.C. § 2617, Plaintiff is entitled to and hereby requests an award

of reasonable attorneys’ fees, reasonable expert witness’ fees, pre-judgment and post-judgment

interest at the highest legal rate, and other costs of the action.

        WHEREFORE, Plaintiff prays for an award of damages against Defendant for an amount

equal to his lost wages, salary and benefits; for interest on said lost wages, salary and benefits at

the highest lawful rate; for liquidated damages equal to the sum of the amount of lost wages, salary,

employment benefits or other compensation as well as interest awarded on said monetary damages;

injunctive relief; for an award of attorneys’ fees; for an award of reasonable expert witness’ fees;

for pre-judgment and post-judgment at the highest lawful rate; and for such other and further relief

as the Court deems just and proper.

                                                HALL ANSLEY,
                                                A Professional Corporation

                                        By: /s/ Timothy A. Ricker
                                               BENJAMIN A. STRINGER
                                               Missouri Bar Number 50415
                                               TIMOTHY A. RICKER
                                               Missouri Bar Number 62050

                                        3275 East Ridgeview
                                        Springfield, MO 65804
                                        Telephone:     417/890-8700
                                        Facsimile:     417/890-8855
                                        Email: bstringer@hallansley.com
                                        Email: tricker@hallansley.com

                                         Attorneys for Plaintiff


                                                   6

          Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 7 of 9
             IN THE 38TH JUDICIAL CIRCUIT, CHRISTIAN COUNTY, MISSOURI

Judge or Division:                                              Case Number: 19CT-CC00204
LAURA J JOHNSON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JOHN HYATT                                                      BENJAMIN A. STRINGER
                                                                3275 EAST RIDGEVIEW
                                                                PO BOX 4609
                                                          vs.   SPRINGFIELD, MO 65808
Defendant/Respondent:                                           Court Address:
OZARK CHEVROLET, LLC D/B/A OZARK                                110 WEST ELM STREET, SUITE 202
CHEVROLET                                                       OZARK, MO 65721
Nature of Suit:
CC Employmnt Discrmntn 213.111                                                                                               (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: OZARK CHEVROLET, LLC D/B/A OZARK CHEVROLET
                            Alias:
 RA: LOREN HOLUB
 1020 N. 18TH ST.
 OZARK, MO 65721
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     __________9-23-19_____________________ ____________________/s/ bh___________________________
     CHRISTIAN COUNTY
                                                    Date                                            Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-387              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                         Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19      Page
                                                                    54.13, and 54.20;    8 of– 9506.140, and 506.150 RSMo
                                                                                      506.120
Electronically Filed - Christian - October 01, 2019 - 11:35 AM




                                                                 Case 6:19-cv-03380-BP Document 1-2 Filed 10/28/19 Page 9 of 9
